Citation Nr: 1819590	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for arthritis of both hips and the lumbar region, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to August 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 (which granted service connection for lumbosacral strain, rated 10 percent, effective May 29, 2008, and denied service connection for a psychiatric disability) and July 2013 (which denied service connection for lumbar and bilateral hip arthritis) rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2015, the matters were remanded for additional development.

The issue of service connection for lumbosacral disc disease was raised by the Veteran's testimony at the hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.

The issues of service connection for a psychiatric disability and for arthritis of both hips and the lumbar spine are being REMANDED to the AOJ.  VA will notify the appellant if action is required.


FINDING OF FACT

The Veteran's thoracolumbar strain is not shown at any time to have been manifested by forward flexion limited to 60 degrees or less; combined range of motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; separately ratable neurological manifestations are not shown.

CONCLUSION OF LAW

A rating in excess of 10 percent for thoracolumbar strain is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to increased initial rating, and a June 2016 supplemental SOC (SSOC) readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran has not raised any issues with VA"s duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board also finds there has been substantial compliance with its July 2015 remand with respect to this matter.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Lumbosacral strain is rated under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Formula a 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a

[If the service connected spine disability includes intervertebral disc syndrome (IVDS) it may alternative be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, IVDS (while alleged), has not been adjudicated to be service-connected.]  38 C.F.R. § 4.71a.

On September 2008 VA examination, the Veteran reported pain in the low back to the middle back, with increased pain on walking, bending, and lifting.  There was no history of radiation of pain to the arms, legs, or neck, and no tingling or numbness of the legs or arms.  He denied bladder or bowel complaints secondary to back pain.  He reported constant dull pain of 5 to 6 out of 10 in severity, to the mid to upper back area, mostly towards the right side of the upper back.  He reported sharp pain on bending.  Treatment included hydrocodone with acetaminophen.  He reported increased sharp pain approximately once a month.  He did not use canes, crutches, or a walker; he used a back brace occasionally, about once a month when the pain flared up.  He denied any history of being unsteady or falling.

On physical examination, the Veteran was steady and his gait was normal without assistive devices.  Cervical, thoracic, and lumbar area spinal curvature appeared normal, with slight prominence of the right paravertebral muscles in the mid-thoracic area.  There was mild spasm of the paravertebral muscles of the right mid-vertebral area without point tenderness in the spinous processes in the midline.  Forward flexion was to 90 degrees, extension was to 30 degrees, left and right lateral flexion were each to 30 degrees, and left and right rotation were each to 30 degrees.  On flexion, pain began at 70 degrees and ended at 90 degrees, and increased with repetitive movements.  Range of motion after repetitive movements revealed decrease in forward flexion to 80 degrees; other ranges of motion remained the same; there was mild fatigue without weakness or lack of endurance.  There was objective evidence of increasing pain with mild spasm of the mid-thoracic area paravertebral muscles; the muscle spasm did not cause change in spinal curvature.  There was mild guarding in the mid-thoracic area.  There was no reversal of lumbar spine lordosis.  There were no postural abnormalities, or fixed deformity or ankylosis.  Neurological examination was normal; there was no radiculopathy.  Straight leg raising was negative.  X-rays of the thoracic and lumbosacral spine were normal.  The diagnoses were chronic low back pain associated with lumbar strain, and degenerative joint disease of the vertebral spine.  

On March 2009 VA treatment, the Veteran complained of chronic low back pain and a 5 year history of intermittent right leg pain.  An MRI of the lumbar spine showed trace left-sided disc bulge at L3-4, trace disc bulge at L4-5, and trace central disc bulge at L5-S1.

On December 2013 VA examination, the Veteran reported chronic daily non-radiating low back pain, worsened by prolonged standing, sitting, and certain movements.  He had engaged in heavy labor over the years (including furniture repair, cabinet repair, and carpentry) but could no longer engage in those activities.  He reported no flare-ups impacting on spine function.  On physical examination, forward flexion was to 90 degrees or greater with objective evidence of painful motion at 90 degrees.  Extension was to 10 degrees with objective evidence of painful motion at 10 degrees.  Right and left lateral flexion were each to 20 degrees with no objective evidence of painful motion.  Right and left lateral rotation were each to 20 degrees with no objective evidence of painful motion.  After repetitive testing, post-test forward flexion was to 90 degrees or greater, extension was to 10 degrees, and lateral flexion and rotation were each to 20 degrees bilaterally.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  Functional impairment after repetitive use included less movement than normal and pain on movement.  There was localized tenderness or pain to palpation at the mid to lower lumbar spine and at the right and left sacroiliac joints.  There was no muscle spasm or guarding.  Muscle strength testing was normal.  Sensory testing was normal.  Straight leg raising was negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a back condition such as bowel or bladder problems.  The Veteran was found to not have intervertebral disc syndrome of the spine.  The diagnosis was lumbar degenerative joint disease.  He reported daily use of a cane for a combination of his back and hip problems.  X-rays showed slightly reduced disc space at L5-S1 suggestive of degenerative disc disease, with an otherwise unremarkable lumbosacral spine examination.  Regarding the impact of the back condition on the Veteran's ability to work, the examiner opined that he would not be able to engage in heavy lifting due to his back.

At the Travel Board hearing, the Veteran testified that his back hurts daily, with a burning and pinching pain at a severity of 6 out of 10, and occasional flare-ups to 8 out of 10, for which he takes prescription medication as well as ibuprofen; his treatment also includes physical therapy and use of a TENS unit.  He testified that he has lumbar disc disease.  He testified that, since the December 2013 VA examination, he has been examined and had X-rays of the back by VA.  At the hearing, he submitted May 2014 and January 2015 medical opinions indicating that his chronic back pain severely limits his ability to stand, walk, sit, and lift and carry, and would cause him to be absent from work more than 3 times per month.

On November 2015 VA examination (pursuant to the Board's remand), the Veteran reported pain in the middle of his lower back with an average severity of 4/5 out of 10, and stiff aching pain in the lower back.  He reported that the low back pain did not radiate to the hips or lower extremities and there was no tingling or numbness of the lower extremities.  He reported that, at times, the back pain flared up approximately once a week and lasted for a few minutes at a severity of 8/10; he would take pain medication and resume activities after about 30 minutes.  He did not report any functional loss or impairment of the thoracolumbar spine, regardless of repetitive use.

On physical examination, forward flexion was from 0 to 80 degrees, extension was from 0 to 25 degrees, right and left lateral flexion were each from 0 to 30 degrees, and right and left lateral rotation were each from 0 to 30 degrees.  The range of motion itself did not contribute to a functional loss.  Pain was noted on exam in forward flexion and extension and caused functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no additional loss of function or range of motion after three repetitions; it was not possible to determine additional change in range of motion or joint function over a period of time or during a flare-up without resorting to mere speculation, without observation of function under such conditions.  There was no guarding or muscle spasm of the thoracolumbar spine.  There were no additional factors contributing to disability.  Muscle strength testing was 5/5 at the hips, knees, ankles, and great toes, and there was no muscle atrophy.  Deep tendon reflexes at the knees and ankles were normal.  Sensation to light touch was normal at the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes bilaterally.  Straight leg raising was negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or other neurologic abnormalities or findings related to a thoracolumbar condition.  There was no intervertebral disc syndrome of the thoracolumbar spine.  The Veteran did not use any assistive devices as a normal mode of locomotion due to his back.  Imaging studies of the thoracolumbar spine did not document arthritis or a thoracic vertebral fracture with loss of 50 percent or more of height.  The diagnosis was lumbosacral strain.  The examiner opined that the lumbosacral strain impacts on the Veteran's ability to work in that he has lower back pain while walking about half a mile; he stops and rests, or takes pain medications, or applies a hot pack or TENS unit, which helps.

On April 2017 VA examination, the Veteran reported intermittent back pain and warm sensation, which he treated with hydrocodone and tramadol.  He reported flare-ups with radiating pain in the knees and tightness in the back.  He did not report any functional loss or impairment of the thoracolumbar spine, regardless of repetitive use.

On physical examination, forward flexion was from 0 to 90 degrees, extension was from 0 to 30 degrees, right and left lateral flexion were each from 0 to 30 degrees, and right and left lateral rotation were each from 0 to 30 degrees.  Pain was noted on forward flexion but did not result in or cause functional loss.  Passive range of motion was the same as active range of motion.  There was objective evidence of localized tenderness or pain on palpation at the lower lumbar spine, mild in severity, and directly related to strain.  There was no evidence of pain with weight bearing or non-weight bearing.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no guarding or muscle spasm of the thoracolumbar spine.  Localized tenderness did not result in abnormal gait or abnormal spinal contour.  There were no additional contributing factors of disability.  Muscle strength testing was normal bilaterally and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensory exam was normal bilaterally.  Straight leg raising was negative bilaterally.  There was no radicular pain or other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine and no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  There was no intervertebral disc syndrome of the thoracolumbar spine.  The Veteran reported using a cane to support his back.  Imaging studies did not show arthritis or a thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner opined that the Veteran's back condition impacts his ability to work in that he cannot do prolonged standing or bending.  The examiner opined that, although the Veteran reported subjective symptoms of radiculopathy, there was no objective evidence on exam to support a diagnosis of radiculopathy.  The diagnosis was thoracolumbar strain; there was a progression in the Veteran's symptoms but no change to the service connected diagnosis.

Additional VA treatment records throughout the appeal period show symptoms largely similar to those found on the VA examinations described above.  

The reports of the VA examinations, treatment records, and lay statements and testimony, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's thoracolumbar strain include forward flexion limited to 60 degrees or less; combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (the criteria for a 20 percent rating).  On September 2008 VA examination, the spinal curvature appeared normal, forward flexion was to 70 degrees, and the muscle spasm and guarding noted did not cause change in the spinal curvature.  On December 2013 VA examination, forward flexion was to 90 degrees, and there was no muscle spasm or guarding.  On November 2015 VA examination, forward flexion was from 0 to 80 degrees, and there was no guarding or muscle spasm.  On April 2017 VA examination, forward flexion was to 90 degrees, and there was no guarding or muscle spasm of the spine.  

As the symptoms and associated impairment of function of the Veteran's thoracolumbar strain fall squarely within the parameters of the criteria for the 10 percent rating assigned, and never meet (or approximate) the criteria for the next higher rating under the General Formula, an increased rating under the General Formula criteria is clearly not warranted.  

Neurological manifestations may be separately rated under an appropriate Code.  Here, the medical evidence does not show neurological manifestation of the lumbosacral strain.  Neurologic evaluations have been consistently normal, with no evidence of radiculopathy; neurological manifestations were not noted or alleged.  Therefore, a separate rating for neurological manifestations is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017).  Finally, the matter of a total rating based on unemployability due to the service-connected thoracolumbar strain is not raised by the record in the context of the instant claim for increase.  


ORDER

A rating in excess of 10 percent for thoracolumbar strain is denied.


REMAND

Upon review of the expanded record, the Board regretfully finds that further development remains necessary to ensure that the Board's prior remand instructions are fulfilled.  

The Veteran contends that he has a psychiatric disability and arthritis of the hips and low back (and IVDS of the lumbar spine) that are secondary to his service-connected thoracolumbar strain.  The matters were previously remanded to afford the Veteran examinations and opinions as to whether he has a psychiatric disability secondary to any disability for which service connection is established, and as to whether any current hip and back arthritis may be directly related to the Veteran's active service or was caused or aggravated by a service-connected disability to include the thoracolumbar strain.

On April 2017 VA psychiatric examination the examiner opined that the diagnosed persistent depressive disorder was less likely than not incurred in or caused by the stressors noted in the report and not directly linked to any particular stressor or service connected condition.  The examiner explained that it appears that the depression is chronic as the Veteran reports a lifelong history of depression, off and on; the examiner opined that the Veteran has cited various stressors throughout his life that contribute to depression, but there is no evidence that his depression started immediately following a claimed in-service stressor or service connected condition.  Secondary service connection is warranted for disability that is aggravated by service-connected disability.  As the examiner did not address aggravation the opinion is inadequate for rating purposes.

On November 2015 VA back and joints examination, the examiner noted that the Veteran has documentation of back injury/pain many years after his release from military service (including in 2001 and in 2009), and opined that, therefore, his back pain and bilateral hip conditions could have been caused by his back injuries or from chronic stress on the hip joints that started many years after his release from military service.  On April 2017 VA back and hips examination, regarding whether the claimed conditions are proximately due to or the result of the Veteran's service connected condition, the examiner checked both the boxes indicating the affirmative and the negative.  Regarding aggravation, the examiner opined that there is not sufficient evidence to establish arthritis of the hips as a diagnosis during the time of service to the onset of symptoms and subsequent radiographic change to support that the condition was aggravated by the service connected thoracolumbar strain.  

The Board finds that the July 2015 remand instructions were not adequately fulfilled.  A remand to secure fully adequate medical advisory opinions is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to clarify whether or not he has lumbar and bilateral hip arthritis and lumbar IVDS, and if so determine the etiologies of such disabilities.  The Veteran's record must be reviewed by the consulting provider, and any studies indicated (e.g., X-rays) must be completed.  On review of the record and examination of the Veteran the examiner should provide responses to the following: :

(a) Does the Veteran have arthritis of the lumbar spine and both hips and lumbar IVDS?  [The rationale for the response to this question should include citation to the clinical data that support the conclusion.] 

(b) Regarding any hip and low back arthritis found, please opine whether it is at least as likely as not (a 50% or better probability) that such was either caused or aggravated by (increased in severity due to) his service-connected thoracolumbar strain.  [The opinion must address aggravation.]

(c) If any arthritis of a hip or low back found is determined to not have been caused or aggravated by the Veteran's service-connected lumbosacral strain please identify the etiology for the disability considered to be more likely, and explain why that is so.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature

2. The record should then be forwarded to the April 2017 VA psychiatric examiner [if that provider is unavailable to another psychiatrist or psychologist] for review and an addendum opinion regarding the nature and likely etiology of the Veteran's psychiatric disability, and specifically whether or not any found was caused or aggravated by his service-connected thoracolumbar strain (and/or any lumbar or bilateral hip arthritis found to be secondary to the lumbosacral strain).  [If further examination of the Veteran is deemed necessary for the opinions sought, such should be arranged.]  The consulting provider should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity shown

(b) Regarding each psychiatric disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such was either (i) caused or (ii) aggravated by (increased in severity due to) a service-connected disability.  

(c) If a diagnosed psychiatric disability is determined to not have been caused or aggravated by a service-connected disability, please identify the etiology for the psychiatric disability considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the expanded record, arrange for all further development necessary, and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


